JUDGMENT

PER CURLAÍL
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340). It is
ORDERED AND ADJUDGED that the district court’s order filed December 15, 2014, be affirmed. The district court correctly concluded a preliminary injunction was justified because appellee established it is likely to succeed on the merits of its claims and likely to suffer irreparable harm if the injunction were not granted, and the balance of equities and the public interest support granting interim relief to preserve the status quo by enjoining appellants from further dissipating funds to which they are not entitled. See Aamer v. Obama, 742 F.3d 1023, 1038, 1043 (D.C.Cir.2014).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.